DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-10, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a dielectric structure disposed directly over the dielectric fin, wherein a first upper surface of the dielectric structure is disposed over the upper surface of the gate electrode structure; and a dielectric layer disposed at least partially over the semiconductor substrate, wherein the dielectric layer is disposed on a second side of the dielectric fin opposite the first side, wherein an upper surface of the dielectric layer is disposed over both the upper surface of the gate electrode structure and the first upper surface of the dielectric structure, and wherein a lower surface of the dielectric layer is disposed below the upper surface of the dielectric fin, in combination with all other limitations of the claim. 
With respect to claims 11-19, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a first dielectric fin disposed over the semiconductor substrate, wherein the first dielectric fin is disposed between the first semiconductor fin and the second semiconductor fin and between the first gate electrode structure and the second gate electrode structure; a second dielectric fin disposed over the semiconductor substrate and laterally spaced from the first dielectric 
With respect to claim 21, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a first dielectric fin disposed laterally between the first plurality of semiconductor nanostructures and the second plurality of semiconductor nanostructures; a second dielectric fin disposed laterally between the first plurality of semiconductor nanostructures and the second plurality of semiconductor nanostructures; a first dielectric structure overlying the first dielectric fin, wherein the first dielectric structure has a first L-shaped profile; a second dielectric structure overlying the second dielectric fin, wherein the second dielectric structure has a second L-shaped profile, and wherein the first L-shaped profile and the second L-shaped profile face in opposite directions; and a dielectric layer laterally separating the first dielectric fin from the second dielectric fin, laterally separating the first gate electrode structure from the second gate electrode structure, and laterally separating the first dielectric structure from the second dielectric structure, wherein the dielectric layer extends .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Tak et al. (U.S. Publication No. 2017/0110554 A1) discloses a gate all around fin type device with nanostructures, but fails to disclose a dielectric structure disposed directly over the dielectric fin, wherein a first upper surface of the dielectric structure is disposed over the upper surface of the gate electrode structure; and a dielectric layer disposed at least partially over the semiconductor substrate, wherein the dielectric layer is disposed on a second side of the dielectric fin opposite the first side, wherein an upper surface of the dielectric layer is disposed over both the upper surface of the gate electrode structure and 
- Chang et al. (U.S. Publication No. 2014/0151639 A1) discloses a gate all around fin type device with nanostructures, but fails to disclose a first dielectric fin disposed over the semiconductor substrate, wherein the first dielectric fin is disposed between the first semiconductor fin and the second semiconductor fin and between the first gate electrode structure and the second gate electrode structure; a second dielectric fin disposed over the semiconductor substrate and laterally spaced from the first dielectric fin in the first direction, wherein the second dielectric fin is disposed between the first semiconductor fin and the second semiconductor fin and between the first gate electrode structure and the second gate electrode structure; a first dielectric structure disposed over the first dielectric fin; a second dielectric structure disposed over the second dielectric fin and laterally spaced from the first semiconductor fin in the first direction; and a dielectric layer disposed at least partially over the semiconductor substrate, wherein the first dielectric structure laterally separates the dielectric layer from a first portion of the first gate electrode structure, and the second dielectric structure laterally separates the dielectric layer from a first portion of the second gate electrode structure
- Yang et al. (U.S. Publication No. 2019/0067490 A1) discloses a gate all around fin type device with nanostructures but fails to disclose a first dielectric fin disposed laterally between the first plurality of semiconductor nanostructures and the second plurality of semiconductor nanostructures; a second dielectric fin 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818